Title: To James Madison from William Buchanan, 8 September 1802 (Abstract)
From: Buchanan, William
To: Madison, James


8 September 1802, Ile de France. Refers to his last dispatch on 31 July enclosing a return of the American vessels that had arrived through 30 June. U.S. laws defining the powers of consuls are so limited that “it has not been in my power to make the return agreeably to your instructions, as I have no authority to demand from the American Captains the necessary informations.” During the war frauds were perpetrated by which persons “not entitled to own American ships, have enjoyed all the benefit of American Registers, which it was impossible for the Consuls to prevent, as they were not empowered to demand a Sight of the ship’s papers.” “It has frequently happened, that Ships have been Sold at this port, and the Registers used to trade between this Port, and India and sometimes for the slave trade to the River la Plata.” Since he last wrote, “the assembly of this Island have passed a law compelling all Consuls to procure exequaturs from France, before they can be acknowleged by the Administration of this Island.” Requests JM to forward his commission to the American minister at Paris so that his exequatur can be procured and sent to him.
 

   
   RC (DNA: RG 59, CD, Port Louis, vol. 1). 1 p.; docketed by Wagner as received 16 Dec.



   
   A full transcription of this document has been added to the digital edition.

